Citation Nr: 1610652	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in June 2009.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

In March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board previously remanded this claim in March 2014 for a VA addendum medical opinion.  The Veteran was provided a VA addendum medical opinion in April 2014.  The VA examiner determined that it was less than likely as not that the Veteran's defective hearing was aggravated (chronically worsened) due to his presumed in-service noise exposure.  The examiner reasoned that hearing tests revealed a pre-existing left hearing loss at entrance physical examination that was found to be without significant change at separation physical examination.  Based on hearing tests, there was no objective evidence of acoustic trauma during military service.  The VA examiner also determined that the Veteran's right hearing loss was less than likely as not caused by or a result of military service, including his presumed in-service noise exposure.  The VA examiner reasoned that the Veteran's hearing tests revealed normal hearing at enlistment in the right ear.  The Veteran's hearing test at separation from military service revealed normal hearing in the right ear.  The VA examiner noted that a significant threshold shift is defined as 15dB or greater increase at any one frequency.  Based on the hearing tests in the service treatment records, a significant threshold shift was noted at 1, 2, and 3 kHz from enlistment to separation from military service for the right ear.  Notably, there was no significant threshold shift noted at 4 and 6 kHz, which are noise susceptible frequencies.  Based on the hearing tests, the examiner found that there was no objective evidence of acoustic trauma at noise susceptible frequencies of the
right ear.  Further, the examiner found that in the Veteran's statements, there was no report of noise exposure that would explain more noise exposure to right ear that would cause an asymmetrical shift in hearing.  The examiner noted that a change in hearing was noted in the right ear during military service; however, there was no objective evidence of acoustic trauma during military service at noise susceptible frequencies of the right ear in general.  Therefore, the right hearing loss was less than likely as not caused by or a result of military service, including his presumed in-service noise exposure.

While the hearing tests shown in service are not consistent with hearing loss due to noise exposure, in light of the VA examiner's finding that a change in hearing was noted in the right ear during military service, the Board finds that an addendum opinion should be obtained for purposes of determining whether any current hearing loss for VA purposes is otherwise etiologically related to the change in hearing noted in the right ear during military service.  

In regard to the tinnitus claim, the VA examiner did not provide the requested etiology opinion regarding the Veteran's tinnitus because the VA examiner found that the Veteran denied tinnitus at his November 2008 VA examination.  While the VA examiner is correct that the Veteran denied a medical history of tinnitus at his November 2008 VA examination, the Veteran has at other times reported currently experiencing tinnitus during his appeal.  See, e.g., statements from the Veteran dated July 2008, October 2008, and November 2008.  Accordingly, the tinnitus claim must be remanded again for the requested VA addendum medical opinion to be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file and a copy of this Remand to the examiner who provided the April 2014 VA opinion for an addendum medical opinion.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  

(a) While the hearing tests shown in service are not consistent with hearing loss due to noise exposure, in light of the VA examiner's finding that a change in hearing was noted in the right ear during military service, is it at least as likely as not (a probability of 50 percent or greater) that  any current hearing loss for VA purposes is otherwise etiologically related to the change in hearing noted in the right ear during military service.  

(b) While the Veteran denied a medical history of tinnitus at his November 2008 VA examination, in light of the Veteran's earlier reports of experiencing tinnitus in July 2008, October 2008, and November 2008 (see statements from the Veteran), is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's complaints of tinnitus on those occasions are etiologically related to his service.

All opinions should be supported by a clear rationale.  If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should explain why.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




